Fight against breast cancer in the European Union (written declaration): see Minutes
Written Declaration number 0071/2009, submitted by Members Elizabeth Lynne, Michail Tremopoulos, Lívia Járóka and Lidia Joanna Geringer de Oedenberg, on the fight against breast cancer in the European Union, has been signed by over half of Parliament's Members. Consequently, in accordance with Rule 123 of the Rules of Procedure, it will be forwarded to its addressees and published together with other texts adopted in plenary on 24 February 2010. The names of the signatories will be published in the Minutes of the sitting.
Mr President, I should just like to thank everybody for signing Written Declaration 71 on breast cancer.
Most of you know that this is the leading cause of death across the EU of women aged between 35 and 59, and we want Member States to set up nationwide screening programmes and breast cancer specialist units among other things.
I hope that the signing of this written declaration will be another step forward to help to make sure that we have EU-wide action to stop the dire consequences of breast cancer.
I would like to thank our fellow Member, as well as all of you who signed this declaration.